Citation Nr: 1601809	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected degenerative joint disease of the left middle finger.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left middle finger, status-post surgery.

6.  Entitlement to an initial evaluation in excess of 10 percent for a residual scar of the left middle finger.




ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In April 2013 and April 2014 substantive appeals, the Veteran's attorney requested videoconference hearings before the Board.  However, the Veteran failed to report for a hearing scheduled in November 2015.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the videoconference hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2015).

During the pendency of the appeal, in a March 2014 rating decision, the RO increased the Veteran's initial disability evaluation for a painful residual scar on his left middle finger to 10 percent, effective from August 28, 2009.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for rheumatoid arthritis and entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left middle finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A positive purified protein derivative (PPD) test does not constitute evidence of past or present active tuberculosis.  Tuberculosis was not diagnosed during service or at any time thereafter.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.
 
3.  At worst, the Veteran has Level I hearing loss in the right ear and Level I hearing loss in the left ear.

4.  During the appeal, the linear scar on the radial side of the distal phalanx of the Veteran's left long finger was painful.  The entire scar measured 1.5 centimeters by 0.1 centimeters.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scar did not limit motion, and there was no limitation of function due to the scar.

5.  The Veteran had linear scars located in the midline of the volar surface of the distal phalanx (measuring 1 centimeter by 0.1 centimeter); on the volar surface of the distal phalanx on the radial side of the previous scar (measuring 0.6 centimeters by 0.1 centimeters); on the volar surface of the distal phalanx located on the ulnar side of the midline scar (measuring 0.5 centimeters by 0.1 centimeters); on the ulnar side of the distal phalanx (measuring 1.5 centimeters by 0.1 centimeters); and on the volar side of the PIP joint (measuring 1 centimeter by 0.1 centimeter) of the left middle finger.  The scars were not painful, and there was no skin breakdown.  The scars were superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scars did not limit motion, and there was no limitation of function due to the scar.


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by active service, nor may tuberculosis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.371, 3.374 (2015).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
 
3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for an initial rating in excess of 10 percent for a painful residual scar of the left middle finger have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the claim for service connection for tuberculosis, the RO provided the Veteran with notice in February 2010, prior to the initial decision in November 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in relation to this claim.  In the February 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his degenerative joint disease of the left middle finger, residual scar of the left middle finger, tinnitus, and bilateral hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to these issues.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA audiology examination in September 2010 and VA hand and tuberculosis examinations in October 2010.

As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the Veteran's disabilities.  The examiner also provided a rationale for the opinion regarding the Veteran's claim for service connection for tuberculosis.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residual scar, tinnitus, and hearing loss since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Service Connection

The Veteran has asserted that he should be service-connected for positive PPD test findings that were assessed during his active duty service in March 1966 and August 1966.  He has contended that he was exposed to tuberculosis from a shipmate.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tuberculosis is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309 (2015).  Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods. 38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment. 38 C.F.R. § 3.374. 

In Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992), the Court held that, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnoses of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.

While the Veteran's service treatment records show that March 1966 and August 1966 PPD skin tests were reactive, the preponderance of the evidence of record establishes that the Veteran does not have any disability or clinically significant disorder as a result of the positive PPD test in service.  

Despite the positive PPD test findings, no diagnosis of active tuberculosis was ever rendered by military, VA, or private medical personnel.  An August 1966 service treatment note showed that the Veteran's PPD test was positive; however, the note also indicated that gastric washings were negative.  The Veteran was prescribed a preventative treatment of one year of isoniazid therapy.  During a November 1967 enlistment extension examination during service, chest x-rays were within normal limits.  In addition, a July 1968 separation examination documented that a chest x-ray was essentially negative.  

Moreover, during January 2009 VA rheumatology treatment, the examining physician noted that the Veteran had a history of positive PPD tests, but that he also had a negative chest x-ray in June 2008.  Further, an October 2010 VA examiner found no evidence of any pathology to render a diagnosis of tuberculosis after examination of the lungs and chest and after conducting chest X-rays.  The VA examiner did note that insignificant diagnostic test results included normal pulmonary function testing with the exception of a mild decrease in forced expiratory flow (FEF) that improved with the administration of albuterol.  The examiner noted that this was consistent with early asthma or mild bronchitis.  Significantly, there is no probative evidence of record of any active pulmonary symptomatology attributed to tuberculosis. 

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for any disability manifested by a positive PPD test.  There is no evidence or assertion that the Veteran has ever been diagnosed with active pulmonary tuberculosis or chronic residuals related thereto.  There is only evidence of positive PPD converter skin tests and preventive treatment afterwards while he was still in service.  A positive PPD test is not the same as a medical diagnosis of active tuberculosis, nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; that is, a purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Therefore, the positive PPD skin test is more analogous to a laboratory result or symptom, rather than to a disease or injury, and may not be considered a disability for purposes of VA compensation.  The Board notes that, under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 61 Fed. Reg. 20,440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities).  It is crucial to note that no underlying disability-tuberculosis or residual related to tuberculosis-has been diagnosed.  

There are no records of diagnosis, treatment, positive X-rays, or laboratory studies that indicate the Veteran had active pulmonary tuberculosis either in service or after service.  The Board further finds that active tuberculosis is a disease that is diagnosed based on tests and studies and is beyond the scope of lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability from the positive PPD test findings, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for tuberculosis. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 for recurrent tinnitus.  The 10 percent rating has been in effect since August 28, 2009, which was the date on which the original service connection claim was received.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2015).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus. 38 C.F.R. § 4.87 (2015).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

During the October 2010 VA audiology examination, the Veteran reported that he had recurrent or intermittent tinnitus in both ears and difficulty hearing in the presence of background noise.  Regardless, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period and he has been in receipt of the maximum 10 percent during the entire appeal period. Fenderson, 12 Vet. App. at 126. 


Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The noncompensable rating has been in effect since August 28, 2009, which is the date on which the original service connection claim was received.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for bilateral hearing loss.

During the October 2010 VA audiology examination, the Veteran reported difficulty hearing in the presence of background noise.  An audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
25
30
45
55
70
50
LEFT
30
25
40
45
65
43.8

The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in both ears.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear. Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the October 2010 VA examination has resulted in findings corresponding to a noncompensable evaluation.  There are no other audiological evaluations available during the appeal period. 

The Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life and work, to include his report that he has difficulty hearing in the presence of background noise.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

It is important to note that the results of the VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating. See Id.; 38 U.S.C.A. § 1155 (2014).  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher initial evaluation is not warranted

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has also determined that there is no basis to "stage" the Veteran's rating for his service-connected bilateral hearing loss.


Left Middle Finger Scar

The Veteran's residual scar on the radial side of the distal phalanx of the left middle finger is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 10 percent rating has been in effect since August 28, 2009, which is the date on which the original service connection claim was received.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  This diagnostic code is not applicable in this case, as the scar is located on the Veteran's left middle finger.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar. 

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater. 

Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804. See 38 C.F.R. § 4.118 (2015).

Based on a review of the relevant evidence, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his left middle finger scar.

During the October 2010 VA examination, the Veteran reported that the linear scar on the radial side of the distal phalanx of his left long finger was painful.  The entire scar measured 1.5 centimeters by 0.1 centimeters.  There was no skin breakdown, and the scar was superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scar did not limit motion, and there was no limitation of function due to the scar.

In addition, the October 2010 VA examiner noted that the Veteran had linear scars located in the midline of the volar surface of the distal phalanx (measuring 1 centimeter by 0.1 centimeter); on the volar surface of the distal phalanx on the radial side of the previous scar (measuring 0.6 centimeters by 0.1 centimeters); on the volar surface of the distal phalanx located on the ulnar side of the midline scar (measuring 0.5 centimeters by 0.1 centimeters); on the ulnar side of the distal phalanx (measuring 1.5 centimeters by 0.1 centimeters); and, on the volar side of the PIP joint (measuring 1 centimeter by 0.1 centimeter) of the left middle finger.  The scars were not painful, and there was no skin breakdown.  The scars were superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scars did not limit motion, and there was no limitation of function due to the scar.

A review of the evidence of record shows that all of the scars on the Veteran's left middle finger are linear.  Therefore, Diagnostic Codes 7801 and 7802 are not for application.  

There is only one left middle finger scar that was painful on examination; specifically, the linear scar on the radial side of the distal phalanx of his left long finger.  The remaining scars were not painful on examination.  Therefore, the Veteran is entitled to a 10 percent evaluation, but no higher, under Diagnostic Code 7804.  

The Board has applied the benefit-of-the-doubt rule; however, the evidence preponderates against a finding that higher ratings are warranted for the left middle finger scars and, to that extent, the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus, bilateral hearing loss, or left middle finger scar are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which primarily consist of difficulty hearing, ringing in the ears, and a painful scar.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.  

With regard to hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran has not asserted otherwise.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for tuberculosis is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial compensable evaluation for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for a painful residual scar of the left middle finger is denied.


REMAND

The Veteran was not afforded a VA examination in connection with his claim for service connection for rheumatoid arthritis.  March 1996 private laboratory reports and a corresponding letter from a private physician documented a positive rheumatoid factor in low titer homogenous antinuclear antibodies and an erythrocyte sedimentation rate in the 1960s.  The physician indicated that the Veteran had seropositive rheumatoid arthritis, "most likely of early onset although the diagnosis cannot be clear[ly] made at this juncture and needs a bit more time for observation."  In a January 1997 private treatment note, the private physician stated, "We would assess that [the Veteran] still has an inflammatory arthritis, which probably is rheumatoid arthritis, though of somewhat atypical pattern, that he has had normal serum urates, and no history of podagra or true gout, and has had upper extremity involvement early on, so this is not likely to be crystalline arthritis."  In a September 2011 statement, the Veteran reported that the private physician who treated him for rheumatoid arthritis in 1996 told him that his rheumatoid arthritis may have been caused by the traumatic event to his service-connected left middle finger.  He also related that another private physician told him that his rheumatoid arthritis may have been caused by his service-connected left middle finger injury.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted. See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In addition, a review of the claims file shows that a May 2012 notice letter notice regarding claims for secondary service connection was returned to VA.  On remand, the AOJ should ensure that the Veteran receives proper notice with respect to his claim for service connection for rheumatoid arthritis, to include as secondary to service-connected degenerative joint disease of the left middle finger.

With respect to the claim of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left middle finger, the Board notes that the Veteran described intermittent numbness in his finger.  However, the October 2010 VA examiner did not address whether the Veteran had any neurological disabilities associated with his left middle finger.  Therefore, on remand, the Veteran should be afforded another VA examination to address any neurological abnormalities associated with his left middle finger disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for rheumatoid arthritis, to include as secondary to his service-connected degenerative joint disease of the left middle finger.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the rheumatoid arthritis claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left middle finger and rheumatoid arthritis.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any rheumatoid arthritis that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  He or she should consider the private correspondence and laboratory reports dated in March 1996 in which a physician suggested that the Veteran "most likely" had "early onset" rheumatoid arthritis.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has rheumatoid arthritis that manifested in or is otherwise causally or etiologically related to his military service.  He or she should also state whether it is at least as likely as not that the Veteran has current rheumatoid arthritis that was caused by or permanently aggravated by his service-connected degenerative joint disease of the left middle finger.

In rendering this opinion, the examiner should address the Veteran's contention that his rheumatoid arthritis was caused by the traumatic event that resulted in his service-connected degenerative joint disease of the left middle finger.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected degenerative joint disease of the left middle finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide measurements of the gap between the thumb pad and the left middle finger with the thumb attempting to oppose the fingers.  In addition, the examiner should also measure and report extension of the left middle finger in degrees.

The examiner should also address whether the Veteran has any other symptoms or manifestations attributable to his degenerative joint disease of the left middle finger, to include any neurological symptoms.  In particular, the examiner should address the Veteran's complaints of numbness.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


